PRATT, Circuit Judge,
dissenting.
I dissent. The majority today has turned its back on congress’s direction that a district court should actively review the individualized education program (IEP) of an aggrieved handicapped child, and it has precluded any realistic judicial review of state administrative decisions under the Education of the Handicapped Act (EHA), 20 U.S.C. § 1401 et seq. It is true that the EHA created a potential for thrusting many additional difficult cases on already overworked district judges, but I fear that the solution chosen by the majority — to leave selection of the proper IEP to the last state administrator to review the file — will deprive handicapped children and their parents of much of the protection they thought they had obtained through enactment of the EHA.
In the statute, congress spelled out elaborate, detailed administrative procedures for developing an IEP for each handicapped child, and it provided judicial review to resolve any differences remaining after the administrative process is concluded. Congress’s intense concern for the welfare of each handicapped child was demonstrated by the type of judicial review it commanded. It rejected the conventional form wherein an administrator’s decision must be sustained if supported by substantial evidence. Board of Education v. Rowley, 458 U.S. 176, 205-06, 102 S.Ct. 3034, 3035, 3050, 73 L.Ed.2d 690 (1982). Instead, congress commanded the courts to conduct de novo hearings which would consider both the administrative record and any additional evidence offered by a party, and to reach decisions based on a preponderance of the evidence. 20 U.S.C. § 1415(e)(2).
In Rowley, the Supreme Court offered guidance to courts reviewing IEPs. It prescribed a two-step analysis, one step to focus on procedure, the other on substance. On the substantive side, which is relevant here, the courts were instructed to give “due weight” to the state administrative proceedings and determine whether the IEP under consideration was “reasonably calculated to enable the child to receive educational benefits.” 458 U.S. at 207, 102 S.Ct. at 3051.
The majority characterizes this process as “deferential substantive review.” However characterized, “deference” or “due weight” to the administrative proceedings does not mean simple subservience to the last administrator to speak, particularly when, as here, the combined expertise within the administrative system produced three different IEPs. Rowley’s “gloss” on a clearly written statute requires only that the district judge give “due weight” to the views of the administrators; when those views conflict, it does not require him to accept the conclusion of the state’s commissioner of education, nor does it relieve him of the burden of making the de novo deter*879mination required by congress. In ratifying the commissioner’s decision, the majority has, in effect, adopted the substantial evidence standard of review that congress carefully rejected. Indeed, by semantically shifting Rowley’s substantively oriented “reasonably calculated” standard to a procedural inquiry of whether the determination was a “reasoned calculation”, the majority has effectively eliminated the substantive step of the Rowley analysis.
Judge Telesca did not, as did the district judge in Rowley, substitute his judgment on an educational matter for that of professional administrators. On the contrary, as required by Rowley, he gave “due weight” to the administrative proceedings; he properly faced up to the hopeless conflict among the administrators over Lisa’s needs and carried out his statutory responsibility by making a de novo determination of her appropriate IEP.
Presented with considerable evidence of Lisa Karl’s special need for close supervision, Judge Telesca examined Lisa’s background, and agreeing with the impartial hearing officer, found that “the appropriate educational program for Lisa Karl is one that maintains a student-adult ratio of no more than 9:1”, because she “needs close adult supervision in order to achieve any degree of success in an educational setting.” (Emphasis added). While these findings did not mechanically echo the precise language of Rowley, surely an educational program that for one-half of each school day does not produce any educational benefit for the child is not “reasonably calculated to enable the child to receive educational benefits”, 458 U.S. at 207, 102 S.Ct. at 3051. Given the extensive testimony as to Lisa’s particular need for closely supervised training, Judge Telesca’s finding that Lisa’s appropriate IEP should include the BOCES food service program with a 9:1 student/adult ratio was not clearly erroneous.
The judgment appealed from should be affirmed.